Citation Nr: 0637449	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-40 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than January 19, 
1996 for the grant of service connection for cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1941 to 
March 1945 and July 1946 to June 1949.  He died in June 1951.  
The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which granted service connection 
for cause of the veteran's death, effective January 19, 1996.  
The RO denied entitlement to an earlier effective date for 
service connection for cause of death in administrative 
decisions dated from March 2000 to November 2003.  The 
appellant testified at RO hearings in July 1999 and October 
2003.

The appellant filed her VA-Form 9 on November 12, 2004, which 
is more than one year after the July 1999 rating decision and 
more than 60 days after the July 13, 2004 notice of the 
Statement of the Case.  On September 7, 2004, the appellant 
requested an extension on the time limit for filing her VA-
Form 9, because she wanted to gather more supporting 
evidence.  The RO informed the appellant in September 2004 
that she had one year from the date of a November 20, 2003 
administrative decision, denying entitlement to an earlier 
effective date.  This is incorrect, as the appellant actually 
appealed the July 1999 rating decision.  The appellant's VA-
Form 9 will be accepted as timely, however, because she 
requested an extension, citing cause for the delay, prior to 
the expiration of 60 days from the notice of the Statement of 
the Case.  See 38 C.F.R. § 20.303.  Additionally, the 
appellant would be prejudiced if the VA-Form 9 was not 
accepted as timely, as the RO told her she had from one year 
from November 2003. 

The appellant submitted an informal claim for clear and 
unmistakable error in November 2004, regarding a June 1959 
Board decision that denied service connection for cause of 
the veteran's death.  This matter is referred to the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has not been provided a notice letter, 
regarding her claim for an effective date earlier than 
January 19, 1996 for the grant of service connection for 
cause of the veteran's death.  Thus, the RO should provide a 
notice letter, including the new provisions under the duty to 
notify, pursuant to Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b). 

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002).  Specifically, the 
appellant must be informed of (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim for entitlement to an effective date 
earlier than January 19, 1996 for the 
grant of service connection for cause of 
the veteran's death, (2) the information 
and evidence that VA will seek to provide, 
(3) the information and evidence that the 
appellant is expected to provide, and be 
requested to (4) provide any evidence in 
her possession that pertains to the claim.  
The appellant also must be informed of the 
additional elements, including (5) the 
criteria for assigning degrees of 
disability ratings, and (6) the criteria 
for assigning effective dates for the 
award of benefits.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  
Additionally, the appellant must be 
informed of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Veterans Benefits 
Act of 2003, 38 U.S.C. §§ 5109B, 7112.  
All VCAA requirements must be contained in 
one letter.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, re-adjudicate the 
appellant's claim.  If any benefit sought 
on appeal remains denied, the appellant 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must notify the appellant of all relevant 
actions taken on her claim for benefits, 
and summarize the evidence and discussion 
of all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



